—Order, Supreme Court, New York County (Stuart Cohen, J.), entered on or about July 21, 1992, which, inter alia, denied defendant clients’ motion for partial summary judgment dismissing so much of plaintiff attorney’s complaint as seeks liquidated damages for breach of contract, unanimously affirmed, with costs.
Issues of fact exist whether the contract in issue was a "general retainer” and whether plaintiff changed his position as a result of entering into it. Resolution of either issue in plaintiff’s favor would exempt him from the general rule limiting attorneys to recovery in quantum meruit, allowing enforcement of the contract, including its liquidated damages clause (Greenberg v Remick & Co., 230 NY 70). Concur — Rosenberger, J. P., Wallach, Kupferman, Asch and Kassal, JJ.